                 Case 1:19-cr-00374-JMF Document 77 Filed 08/10/20 Page 1 of 2




          UNITED STATES DISTRICT COURT
         SOUTHERN DISTRICT OF NEW YORK
         -------------------------------------------------------------- X
         UNITED STATES OF AMERICA

                                                 Plaintiff,
                                                                            NOTICE OF MOTION TO
                  -against-                                                 WITHDRAW AS COUNSEL
                                                                            OF RECORD

                                                                            1:19-CR-00374 (JMF)
         MICHAEL AVENATTI

                                               Defendant.
         -------------------------------------------------------------- X


                              PLEASE TAKE NOTICE, that on the accompanying Declaration of

         Mariel Colon Miro, Law Offices of Mariel Colon Miro, PLLC moves the Court for an

         Order allowing it to withdraw as counsel of record for Defendant Michael Avenatti.


         Dated: Brooklyn, NY
                August 9, 2020




                                                                /s/ Mariel Colon Miro
                                                                MARIEL COLÓN MIRÓ, ESQ.
                                                                Law Offices of Mariel Colon Miro, PLLC
Application GRANTED. The Clerk of Court                         300 Cadman Plaza W 12th Floor
is directed to update the docket and terminate                  Brooklyn, NY 11201
ECF No. 75. SO ORDERED.                                         Tel: (917) 743-7071
                                                                mcolon@marielcolonmiro.com



               August 10, 2020
      Case 1:19-cr-00374-JMF Document 77 Filed 08/10/20 Page 2 of 2




                             CERTIFICATE OF SERVICE



       I HEREBY CERTIFY that on this 9th day of August 2020, I caused a true and

correct copy of the foregoing Motion to Withdraw as Counsel to be delivered via ECF to

the parties in this case. I also mailed a copy of the foregoing Motion to Withdraw as

counsel to Mr. Avenatti at his current location.



                                                                /s/

                                                   _________________________
                                                     Mariel Colón Miró, Esq.
